Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amended claims 2-8, 10, 12, 16, 17 and 21-39, filed July 03, 2019, are pending and have been fully considered.  Claims 1, 9, 11, 13-15 and 18-20 have been canceled. 
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 02, 2021 was filed after the mailing date of the Notice of Allowance on March 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-8, 10, 12, 16, 17 and 21-39 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a candle comprising a wick in a candle wax composition, the candle wax composition comprising: a hydrogenated natural oil composition having a melting point of 49 °C to 57 °C, wherein the hydrogenated natural oil composition is one or more triacylglycerols, wherein the one or more triacylglycerols have a fatty acid composition of from 14 wt% to 25 wt% C16:0 fatty acids, from 45 wt% to 60 wt% C 18:1 fatty acids, and from 20 wt% to 30 wt% C 18:0 fatty acids, the hydrogenated natural oil composition is at least 50 wt% of the wax composition, and the wax composition has a nickel content of less than 0.5 ppm, and every triacylglycerol in the wax composition contains exactly one glycerol and exactly three carboxylic 
It is to be noted, the presently claimed invention is allowable for the reasons set forth on pages 5 and 6 of the decision of the Court of Appeals for the Federal Circuit, which is hereby incorporated by reference. As noted throughout appellants remarks, the claimed invention requires a nickel content of less than 0.5 ppm whereas the closest prior art does not teach or suggest the claimed invention, including the claimed nickel content. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771